DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavney (US 202/0083954).
Regarding claim 1, Gavney teaches a dual lip product applicator device comprising: a body member (401 & 408, Fig 4) having a top region (401) and a bottom region (408) which are attachably connected to one another thereby forming the body member (¶ [29]), the top region including a handle member (409) having a cap (402) attached at its proximate end (top end of 409) for opening and closing a tip region (415 
Gavney further teaches in claim 2 wherein the lip product in the bottom region is different from the cosmetic bullet insert in the top region (¶ [29, 33-34]); 
in claim 3 wherein the extraction mechanism is a slider mechanism (507, Fig 5 connected to a shaft (508), wherein cosmetic bullet insert is moved upwards when the slider mechanism and shaft are pushed in an upward direction (506);  
in claim 4 wherein the extraction mechanism is a twist mechanism (407), wherein the cosmetic bulletin insert is moved upwards when the mechanism is turned in a twisting fashion (¶ [30]);  	
5 wherein the lip applicator structure includes a stick shaft (207, Fig 2a) having a brush (209, which also applies to embodiment in Fig 4) at its tip;  
in claim 6 wherein the cosmetic bullet insert may include at least one product from the group comprising iii) lipstick (¶ [8]);   
in claim 7 wherein the lip product may include a lip gloss (¶ [34]);   
in claim 8 wherein the cap includes a hinge (513, Fig 5) for opening and closing the tip region of the handle member’; and  
in claim 9 wherein the cap includes a twist element (interpreted as threads), which allows the cap to be twisted onto the handle member and twisted in a different direction to remove the cap from the handle member (¶ [21]).
Regarding claim 10, Gavney teaches a dual lip product applicator device comprising: a body member (401 & 408, Fig 4) having a top region (401) and a bottom region (408) which are attachably connected to one another thereby forming the body member (¶[29]), the top region having a handle member (409) including a cap (402) attached at its proximate end (top end of 409) for opening and closing a tip region (415 via 403) of the handle member (as shown in Fig 4), an internal cavity (403) for storing a first lip product (405), and an extraction mechanism (407) for extracting the first lip product from the handle member so as to allow a user access to the first lip product (¶[30]), the bottom region of the body member operates as a handle when applying the first lip product to a user's lips (¶[29]), the bottom region of the body member including a container member (107, Fig 1 or ¶[29]) for storing a second lip product (¶[34]) and for receiving a lip applicator structure (as shown in Fig 4) for applying the second lip product to the user's lips, the handle member in the top region is used as a handle for 
Gavney further teaches in claim 11 wherein the first lip product is a cosmetic bullet insert containing a lip product (¶ [8]);
in claim 12 wherein the cosmetic bullet insert may include at least one product from the group comprising iii) lipstick (¶ [8]); and 
in claim 13 wherein the first lip product and the second lip product are different (¶ [8], ¶ [34]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,662,775 to Liu and WO 01/17390A1 to Willemsen are directed to the state of the art as relevant teachings of the claimed invention which is a double ended cosmetics applicator comprising a lipstick at one end and a different type of cosmetic at the other end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754